UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1720


In Re:   MICHAEL FORREST JONES,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:09-cv-01009-UA-LPA)


Submitted:   October 14, 2010               Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Forrest Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael       Forrest        Jones     petitions      for     a     writ    of

mandamus, alleging the district court has unduly delayed acting

on   his    civil    action.         He    seeks     an   order    from       this   court

directing the district court to act.                       Although we find that

mandamus     relief       is   not   warranted       because      the    delay    is    not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court

does not act expeditiously.                We grant leave to proceed in forma

pauperis.        We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented     in     the    materials

before     the    court    and   argument         would   not   aid     the    decisional

process.

                                                                        PETITION DENIED




                                             2